The opinion of the Court was delivered by
ROWELL, J".
This is assumpsit on an acceptance. Plaintiff produced the draft, proved the acceptance and demand and notice, and rested.
Defendant offered to show fraud and want of consideration, claiming that on such showing the plaintiff would have to show that he was an innocent purchaser for value. The testimony was admitted, to which plaintiff excepted.
At the close of defendant’s testimony, plaintiff moved for a verdict in his favor, for that the defendant had not established *106.fraud nor want of consideration nor connected tbe plaintiff with any of the proceedings of the drawers, which motion was overruled and plaintiff excepted. After this further testimony was introduced by both parties.
By putting in further testimony, plaintiff waived his exception to the overruling of his motion. Latremouille v. Bennington & Rutland Railway Co., 63 Vt. 336.
No point is made in plaintiff’s brief on the admission of evidence to show fraud and want of consideration, nor as to the admission of certain letters, postal-cards, telegrams, and other written or-printed instruments relating to defendant’s dealings with the drawers, to the admission of which plaintiff excepted, hence we have no occasion to consider those questions.

Judgment affirmed.